DocuSign Envelope ID: 8180098D-9FF4-4F90-B3BF-9A0E510C09EE




                                             UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF DELAWARE



                 NST GLOBAL, LLC, d/b/a SB
                 TACTICAL,
                                                                  Case No. 1:19-cv-00121-CFC
                                        Plaintiff,

                 v.

                 SIG SAUER INC.,

                                        Defendant.


                             DECLARATION OF JEFFRY CREAMER IN SUPPORT OF
                           PLAINTIFF NST GLOBAL, LLC’S RESPONSE IN OPPOSITION
                                 TO DEFENDANT’S MOTION FOR TRANSFER

                      Pursuant to 28 U.S.C. § 1746, I, Jeffry Creamer, hereby declare:

                      1.     My name is Jeffry Creamer. I am making this Declaration individually and in

            my capacity as an agent of the Plaintiff, NST Global, LLC d/b/a SB Tactical (“SB Tactical”).

                      2.     I am over the age of majority, have personal knowledge of the matters contained

            herein, and am of sound mind and body to make this Declaration under penalty of perjury.

                      3.     I am the President of SB Tactical.

                      4.     I am currently in the process of relocating from New Hampshire to Florida.

                      5.     I intend to relocate to the Tampa Bay region of Florida.

                      6.     I recently visited the Tampa Bay region of Florida to search for a residential

            property to purchase.

                      7.     I intend to complete my relocation to the Tampa Bay region of Florida within

            six (6) months.


                                                              1
DocuSign Envelope ID: 8180098D-9FF4-4F90-B3BF-9A0E510C09EE




                     I declare under penalty of perjury that the foregoing is true and correct.
                                    4/9/2019
                     Executed this ____ day of April, 2019.




                                                                   Jeffry Creamer
                                                                   President
                                                                   NST Global, LLC dba SB Tactical




                                                               2
